              Case 2:20-cv-03822-CFK Document 35 Filed 12/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG,                                 :      CIVIL ACTION
        Plaintiff,                                 :
                                                   :
         v.                                        :      No. 20-3822
                                                   :
JAMES C. HAGGERTY, in his official                 :
capacity as Board Chair of The                     :
Disciplinary Board of the Supreme                  :
Court of Pennsylvania, et al.,                     :
             Defendants.                           :

                                          ORDER

         AND NOW, this 22nd day of December 2020, upon consideration of the parties’

Joint Motion to Stay This Case Pending Resolution of Defendants’ Third Circuit Appeal

(ECF No. 32), it is hereby ORDERED and DECREED that the parties’ Joint Motion to

Stay This Case Pending Resolution of Defendants’ Third Circuit Appeal (ECF No. 32) is

GRANTED.

         It is ORDERED that any further trial court proceedings are STAYED until the

Third Circuit Court of Appeals resolves Defendants’ appeal of this Court’s December 7,

2020, Order granting a preliminary injunction. (ECF No. 31.) It is further ORDERED

that the Clerk of Court shall place this matter into civil suspense until further order of the

Court.

                                                          BY THE COURT:

                                                          /s/ Chad F. Kenney

                                                          CHAD F. KENNEY, JUDGE



                                              1
